Title: To George Washington from Major General Philip Schuyler, 15 January 1777
From: Schuyler, Philip
To: Washington, George



Dear Sir
Fish Kill [N.Y.] January 15th 1777

The pleasure I felt on Learning your Success At Trentown Occassioned Feelings which are Better Conceived than discribed, I very Sincerely congratulate you on that Event and the Succeding ones, may Heaven Continue To Crown you with a Succession of Laurels, and make you the happy Instrument of preserving Liberty to this much Injured Country.
About one Thousand men from the Massachusetts engaged for three month are marched to Tionderoga none are yet moved from any of the other States, Altho I have made the most Pressing Applications, Colo. Wayne Gives me hopes that the Pensylvanians will not Leave the post untill regularly relieved, But should the relief be Withheld too Long, I fear their patience will wear out and that they will come away, At Present there is nothing to Apprehend, But when Lake Champlain is Frozen over we ought to have a very strong Garrison Least the Enemy Should Attempt a Coup-de-main.
Van Schaicks Regiment which is raising in The neighbourhood of Albany, Consists of about four hundred men, But with every Effort I have not been able to Procure more then one Hundred Blankets, so that not more than that number of men are as yet Marched to garrison Fort George, which was abandoned by Colo. Phinneys Regiment.
I am makeing every preparation for next Campaign which I Possibly can, but the great Scarcity of Materials retards every work and where to procure a Competent number of Cannon I do not know, by the Inclosed you will see what I expect from Connecticut my application to the other Eastern States have Proved frutless, I arrived here on the 12th Instant to Sollicet an aid of many articles I stood in need of, none of which I can procure Because the Convention has not any of them.
I am so much Indisposed that I write with great Pain and therefore beg Leave to refer Your Excellency to the Inclosed Copy of a Letter to Congress. I am Dr Sir with every Sentiment of Respect and Esteem your Excellencys most Obedt Humble Servent

Ph: Schuyler

